 

Case 7:19-cr-00113-VB Docyment 49 Filed, 01/06/21 Page 1 of 1
Copies Maflé.) Paxed | ~ MESO
“ae Yoree
Chambers of \ incent L., Briccetth 0
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

nennnnnn nnn ence nnn e nce c natn ence nnn ne enna x | lo Ll

UNITED STATES OF AMERICA *
ORDER

Vv. a

TRACEY MOOD, 19 CR 113 (VB)

Defendant.
Perron ot to xX

 

 

 

By letter dated December 31, 2020, defendant Mood filed a renewed motion for a
reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The letter will be separately
docketed.

By January 20, 2021, the government shall file a response to the letter.

Chambers will mail a copy of this Order to defendant at the following address:

Tracey Mood, Reg. No. 86057-054

FCI Schuylkill

Federal Correctional Institution

P.O. Box 759

Minersville, PA 17954
Dated: January 6, 2021

White Plains, NY
SO ORDERED:

Vincent L. Briccetti
United States District Judge

 
